 In the Matter of LANE LIFEBOAT & DAVIT CORPORATIONandUNITEDCONSTRUCTIONWORKERS, DIVISION OF DISTRICT 50, UNITED MINEWORKERS OF AMERICACase No. 2-C-4916.-Decided February 7, 1945Mr. Martin I. Rose,for the Board.Messrs.Walter J. KrolmanandJere F. Ryan,of Flushing, N. Y.,andMr. David Feyer,of New York City, for the respondent.Messrs. Michael E. RosensteinandLeon Zwicker,of New York City,for the Union.Mr. Edward J. Filardi,of New York City, for the Association.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISION 'ANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by United Construction Workers,Division of District 50, United Mine Workers of America, hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Second Region (New'York City), issued its amended complaint on October 7, 1944,1 againstLane Lifeboat & Davit Corporation, Flushing, Long Island, NewYork, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices, within themeaning of Section 8 (1), (2), (3), and (5), and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the Amended Complaint and of Notice of Hear-ing thereon were duly served upon the respondent, the Union, andLane Lifeboat & Davit Employees' Association, herein called the As-sociation, a labor organization alleged in the Complaint to have beendominated and supported by the respondent.With respect to the unfair labor practices, the amended complaintalleged in substance that the respondent (1) dominated and interferedwith the formation and administration of the Association and con-'The original Complaint was issuedMarch 29, 1944.60 N. L.R. B., No. 91.473 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDtributed support to it; (2) discriminatorily discharged and 'refusedto reinstate 11 named employees because of their union activity; (3)on or about September 2:S, 1942, and at all times thereafter, refused tobargain collectively with the Union as the exclusive bargaining repre-sentative of the employees in a certain unit appropriate for the pur=poses of collective bargaining; and (4) by the foregoing and otherspecified acts, interfered with, restrained, and coerced its employeesiiithe exercise of the rights guaranteed in Section 7 of the Act.Thereafter, the respondent filed its answer to the amended complaint,-denying the commission of the unfair labor practices alleged therein.Pursuant to notice, a hearing was held at New York City on Octo-ber 24 and 31, 1944, before Melton Boyd, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board, the respond-ent, the Union, and the Association were represented by counsel andparticipated in the hearing.At the outset of the hearing, the Board'sattorney offered in evidence a settlement stipulation, executed byhimself, the respondent, and the Union, disposing of all allegationsin the amended complaint; subject to the approval of the Board,-andproviding for the immediate entry of a stipulated order by the Boardand of a consent decree by an appropriate United States Circuit Courtof Appeals.The Trial Examiner accepted the stipulation in evidenceover the Association's objection.The attorney for the Board thenrested;whereupon the' respondent, the Union, and the Associationwere given an opportunity to introduce evidence bearing on the issues.Both the respondent and the Union elected not to offer additionalevidence.The Association stated that it was not then prepared toproduce its evidence and made a motion for a 2 weeks' continuancein order to prepare its defense.The Trial Examiner refused to grantthe Association additional time to interview prospective witnesses inconnection with its defense, but gave the Association assurance thatif it'commenced its case, a reasonable opportunity would be given theAssociation to produce specific witnesses who were not then presentat the hearing.The Association, however, pressed its original mo-tion.Upon the denial of said motion, the Association withdrew fromthe proceeding without adducing any proof.The hearing was thenclosed.On November 17, 1944, in accordance with Article II, Section 36 (a)of National Labor Relations Board Rules and Regulations-Series 3,as amended, the proceeding was transferred to and continued beforethe Board for its consideration.On December 19, 1944, the Boardissued an order, returnable on January 10, 1945,2 requiring all partiesto show cause why the afore-mentioned stipulation should not be ac-2 The order was originally returnable on January 4, 1945, but at the request of theAssociation,the return date was extended to January 10, 1945. LANE LIFEBOAT & DAVIT CORPORATION475cepted and approved by the Board and to make a fully particularizedand verified offer of proof as to such additional evidence, if any, whicheach party was prepared to adduce in support of its position.Allparties responded to the order.The attorney for the Board and theUnion urged approval of the stipulation; the respondent raised noobjection; the Association objected to the acceptance of the stipula-tion and made an offer of proof.We have considered the Associa-tion's objections and offer of proof, which we accept as true, and forthe reasons hereinafter set forth we are of the opinion that they raiseno material issue requiring <i further hearing 3Under the circumstances, we are of the opinion that the stipulationshould be, and it is hereby, accepted and approved, and the statementof facts agreed to therein are hereby adopted as the Board's subsidiaryfindings of fact.The stipulation provides as follows : 4WHEREAS, upon charges and amended charges filed by UnitedConstructionWorkers, Division of District 50, United MineWorkers of America, the National Labor Relations Board, bythe Regional Director for the Second Region, New York, NewYork, issued its amended complaint dated October 7, 1944 againstLane Lifeboat & Davit Corporation alleging that Lane Lifeboat& Davit Corporation had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Sec-tion 8 (1) (2) (3) and (5), and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, andWHEREAS, Respondent duly filed -an answer to the complaint,,andWHEREAS, pursuant to notice of hearing duly served, a hearingwas commenced on October 24, 1944 before a Trial Examinerduly designated by the Chief Trial Examiner, andWHEREAS, the parties hereto desire to dispose of the allegationsof the amended complaint herein (in furtherance of the war effortof the Respondent) without the necessity of holding further hear-ings or proceedings before the Board.THE FOLLOWING FACTS ARE HEREBY STIPULATED AND AGREED andmay be introduced and received in evidence by and in behalf ofthe National Labor Relations Board or any party hereto :1.(a)The term "Company" as hereinafter used means LaneLifeboat & Davit Corporation.-(b)The term "Association" as hereinafter used means LaneLifeboat & Davit Employees' Association.s Under the circumstances,it is clear, and we find, that the Trial Examiner's denial ofthe Association's motion for a continuance was not prejudicial error.The many exhibits,which,are referred to in the stipulation and made a part thereof,are not set forth herein. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)The term "supervisory employee" means employee of theCompany with authority to hire, promote, discharge, disciplineor otherwise effect changes,in the status of employees, or effec-tively recommend such action.(d)The term "CIO" as hereinafter used means IndustrialUnion of Marine & Shipbuilding Workers of America, Local 102,affiliated with the Congress of Industrial Organizations, a labororganization within the meaning of Section 2, subdivision (5)of the National Labor Relations Act.(e)The term "Union" as hereinafter used means United Con-structionWorkers, Division of District 50, United Mine Workersof America.The Union and the Association are each labor or-ganizations within the meaning of Section 2, subdivision 5 of theNational Labor Relations Act.2.The Company is and has been since 1932, a corporation dulyorganized under and existing by virtue of the laws of the State ofNew York.3.The Company maintains ,and has maintained its principaloffice and place of business at foot of 40th Road, Flushing, LongIsland, City of New York, State of New York, County of Queens,and a place of business at 518 Gardner Avenue, City of New York,State of New York, County of Kings, both hereinafter referred toas the.New York Plant, and is now and has been for some timecontinuously engaged at said plant in-the manufacture, sale anddistribution of lifeboats, davits, ship equipment and relatedproducts.4.The principal materials purchased and used by the Com-pany in the operations of the said New York Plant have been andare lumber, galvanized steel sheets and bars.5.During the yearly period immediately preceding the date ofthis stipulation, the Company purchased and used in the operationsof said New York Plant such materials in excess of the value of$50,000, of which approximately 50% was shipped to said NewYork Plant from places outside the State of New York.Duringthe same period the sales value of finished products produced inthe operations of said New York Plant were in excess of $50,000,of which approximately 50% was shipped from said New YorkPlant to places outside the State of New York.All the Com-pany's production is for the war effort.6.The Company is and has been engaged in commerce within'the meaning of the National Labor Relations Act.7.In the spring of 1941 and shortly prior to on or about April17, 1941, the CIO commenced a campaign to organize the em-ployees of the Company and the Company had knowledge thatsuch campaign was being conducted by the CIO. LANE LIFEBOAT & DAVIT CORPORATION477-8.On or about April 17, 1941, the president of the Companycalled a meeting of the Company's employees and told them thathe could not afford to pay the employees the CIO wage scales,that such wage scales would put the Company out of business, thathe would close the plant if the CIO came in and that the employeesshould form their own shop union. Supervisory employees at-tended this meeting.The shop superintendent of the Company,a supervisory employee, told employees at the meeting that heagreed with what the president of the Company said about theCIO and that it would be best for the employees to form their ownorganization.The meeting was held on company time andproperty.9.Shortly after the meeting and on that day supervisory andclerical employees of the Company handed out to employees slipsof paper and told employees to mark on the paper whether theywanted an inside or outside union.Then these slips of paperswere collected by a clerical employee who took them into the Com-pany's office.Shortly thereafter, a clerical employee announcedto the employees that the vote had been in favor of an inside union.All of these events took place on company time and property withthe knowledge and permission of the Company.10.Between April 17, 1941 and April 21, 1941, notices wereposted on the Company's bulletin boards stating that a meeting ofemployees would be held to form a shop union and these noticeswere posted on the Company's bulletin boards with the knowledgeand permission of the Company. Such a meeting was held out-side the plant on or about April 21, 1941.At this meeting theAssociation adopted, a constitution and by-laws, copy of whichis hereto annexed marked Exhibit 1.11.On or about April 29, 1941, a petition in the form of Exhibit2, hereto annexed, was circulated among the employees of theCompany on company time and property with the knowledge andpermission of the Company.On the night shift, a clerical em-ployee, with the knowledge and permission of the Company, andon company time and property, called into the Company's officeabout 20 employees, showed them the petition, told them that theday shift employees had already signed, asked them to sign also,and employee's did sign after they were assured by such clericalemployee that it was all right.This occurred on Company timeand property with the knowledge and permission of the Company.12.On May 2, 1941, the Company and the Association enteredinto an agreement, copy of which is hereto annexed marked Ex-hibit 3.13.On May 9, 1941, the CIO filed with the Second Regionaloffice of the National Labor Relations Board a petition for in-0 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDvestigation and certification of representatives (Case No. 2-0-2245) (Sic).Copy of such petition is hereto annexed markedExhibit 4.14.On May 8, 1941, the Company, the Association, and the CIOentered into an agreement in Case No. 2-R-2245. A copy of saidagreement is annexed hereto marked Exhibit 5.,15.Pursuant to the agreement of May- 8, 1941 (Exhibit 5) anelection was held on May 14, 1941. The Regional Director forthe Second Region issued her Report on Secret Ballot on May16, 1941.Annexed hereto and marked Exhibit 6 is- a, copy- ofsaid Report on Secret Ballot.A copy of said report was timelyreceived by the Company.16. The CIO filed objections to said report on May 17, 1941 andsaid Regional Director issued her Report on Objections on Sep-tember 12, 1941.Annexed hereto is a copy of said Report onObjections marked Exhibit 7.A copy of such report was timelyreceived by the Company.17.A second election was held on October 3, 1941. Said Re-gional Director issued her Second Report on Secret Ballot onDecember 8, 1941.Annexed hereto and marked Exhibit 8 isa copy of said Second Report on Secret-Ballot:A copy of saidSecond Report on Secret Ballot was timely received by theCompany.18.The CIO filed objections to said Second Report on SecretBallot on December 11, 1941. Said Regional Director issued herReport on Objections on December 17, 1941.Annexed heretoand marked Exhibit 9, is said Report on Objections dated De-cember 17, 1941, and a copy thereof was timely received by theCompany.119.At all times between on or about May 8, 1941 and on orabout December 17, 1941, the Company enforced the contract withthe Association dated May 2, 1941, and required as a conditionof employment with the Company that employees become orremain members of the Association- in. good- standing and theCompany discharged or threatened with discharge employeeswho did not remain members in good standing of the Association.20.On February 28, 1942, the Company and the Associationentered into an agreement, copy of which is hereto annexedmarked Exhibit 10.21.On or about September 24, 1942, the employees whose namesappear on the petition for special meeting, copy of which is an-nexed hereto marked Exhibit 11, signed such petition.Notice ofa special meeting of the Association to be held on' September 25,1942 was posted on the Company's bulletin board and copy ofsuch notice is annexed hereto marked Exhibit 12. LANE LIFEBOAT & DAVIT CORPORATION47922.On or about September 25, 1942, the special meeting of theAssociation was held outside the plant and more than two-thirdsof the Company's employees and members of the Association at-tended.At such meeting, the membership of the Associationvoted unanimously to dissolve the Association.23.On or about September 26, 1942, the Company received byregistered mail a letter stating that the Association had been dis-solved by unanimous vote of the membership at a meeting heldon or about September 25, 1942.24.Subsequent to on-or about September 25, 1942, the lawyerfor the Association and some employees collected dues for theAssociation and told employees that they would be discharged if-they did not pay dues to the Association.This collection of duesoccurred on Company time and property with the knowledge andpermission of the Company.25.On or about October '20, 1942, the Company notified itsemployees that in order to be eligible for certain retroactive wageincreases it was necessary to be a member in good standing of theAssociation and granted such increases only to employees quali-fied for such increases who were members in good standing of theAssociation.- 26. In about the summer of 1943, the Company permitted theAssociation to install Pepsi-Cola vending machines in the plant.Such machines were placed in the plant by the Pepsi-Cola Com-pany and pursuant to arrangement, the Association received apercentage of the profits derived therefrom.The Company haspermitted such machines to remain and they still do remain-in theplant.Since the operation of these machines in the plant, and upto the present time, the Association has derived a profit there-from.At all times since their installation, the Company haspermitted the machines to remain in the plant without charge tothe Association, with knowledge that all moneys received by theAssociation would be retained and still is retained by the Asso-ciation.The profit received by the Association from such ma-chines has been substantial in amount.27.On or about February 29, 1944, the Company and the As-sociation entered into an agreement, copy of which is hereto an-nexed, marked Exhibit 13.28.The Company did on or about the respective dates listedalongside each name, discharge those employees employed at itsNew York Plant whose names are set forth in Exhibit 14, an-nexed hereto, for the reason that they joined or assisted the Unionor engaged in other concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, or because 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey refused to join or assist or remain members of the Associa-tion.29.All production and maintenance employees of the Companyemployed at its New York Plant, exclusive of auxiliary militaryguards, office and clerical employees4 technical engineering anddrafting employees, foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9, sub-division (b) of the National Labor Relations Act.37).At all times since on or about September 25,_1942 the Unionhas been the representative for the purposes of collective bargain-ing, of a majority of the employees in the aforesaid appropriateunit and, by virtue of Section 9; sub-division (a) of the NationalLabor Relations Act has been and is now the exclusive represent-ative of all the employees in the said unit for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, or other conditions of employment.31.On or about September 25, 1942 and at all times thereafterthe Company did, after demand at said times, refuse and con-tinues to refuse to bargain collectively with the Union as theexclusive representative of all the employees in the unit describedabove in Paragraph 29.32. In addition to the aforementioned stipulation of facts, itis further stipulated and agreed that the Company hereby with-draws, its answer to the amended complaint herein.33. It is further stipulated and agreed that upon this stipu-lation, or any part thereof, and the proceedings herein or any ofthem, an order may be entered by the National Labor RelationsBoard in the form hereto annexed and marked Exhibit 15.34. It is further stipulated and agreed that any appropriateUnited States Circuit Court of Appeals may, upon applicationby,the National Labor Relations Board, enter a decree substan-tially enforcing the Order of the said Board entered upon thisstipulation or any part thereof and the proceedings herein, andthe parties hereto hereby expressly waive all rights to contest theentry of such decree and all rights to receive notice of the filing bythe said Board of an application for the entry of such decree.35.This stipulation contains the entire agreement of the partiesand there is no verbal agreement which varies, alters, or modifiesthis stipulation.36.Nothing herein shall be taken to require respondent to varythose wages, hours, seniority and other such substantive featuresof its relations with its employees which respondent has estab- LANE LIFEBOAT & DAVIT CORPORATION481lisped in performance of any contract or revision, extension, re-newal, or modification thereof.37.This stipulation is subject to the approval of the NationalLabor Relations Board and shall become effective immediatelyupon such approval.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESS OF TIIE RESPONDENTLane Lifeboat & Davit Corporation, a New York corporation, isengaged exclusively in production for the war effort at its plant AtFlushing, Long Island, New York, manufacturing, selling, and dis-tributing lifeboats, davits, ship equipment, and related products.Dur-ing the 12-month period immediately preceding October 30, 1944, the-respondent purchased for use at its plant, materials valued in excess of$50,000, of which approximately 50 percent was shipped to it frompoints outside the State of New York.During the same period, therespondent sold finished products valued in excess of $50,000, of whichapproximately 50 percent was shipped from its plant to points outsidethe State of New York. The respondent concedes that it is engagedin commerce, within the meaning of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDLane Lifeboat & Davit Employees' Association and United Con-structionWorkers, Division of District 50, United Mine Workers ofAmerica, are labor organizations, admitting to membership employeesof the respondent.III.THE UNFAIR LABOR PRACTICESA. Domination and support of the AssociationUpon consideration of the stipulated facts, we find that the respond-ent dominated and interfered with the formation and administrationof the Association and contributed financial and other support thereto,and thereby interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.Wefurther find that the agreements entered into between the respondentand the Association, and the contractual relationship existing there-under, have been and are a means of utilizing an employer-dominatedorganization to frustrate the exercise by the respondent's employeesof the rights guaranteed in Section 7 of the Act.For the foregoingreasons and because said contracts, which condition employment with-628563-45-vol 60-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent upon membership in the dominated Association, werenot made in compliance with the proviso of Section 8 (3) of the Act,we find that the,contracts are illegal and should be given no effect.With respect to the issue of domination, the Association alleged inits offer of proof that it is a militant union and that it has obtainedmany valuable benefits for the employees from the respondent.Thisallegation does not rebut the stipulated facts upon which our findingsof domination and support are based or otherwise constitute a validdefense to said findings .5B. The discriminatory discharges*We find, as admitted by the respondent in the stipulation, that therespondent discharged Stephen Meringer, John Rean, Leonard Sal-adino, Joseph Pacelli, and Joseph Ambrosino on or about October 20,1942, Felix Dzikowski, William Munda, Frederick Spielman, and JohnGilmartin on or about October 22, 1942, and Arthur Masonheimer andJohn Helly on or about October 23, 1942, because they joined or assistedthe Union or because they refused to join or to remain members ofthe Association.We further find that the respondent thereby dis-criminated in regard to the hire and tenure of employment of theabove-named employees, encouraged membership in the Association,discouraged membership in the Union, and interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.C. The reflusal to bargain1.The appropriate unitThe respondent and the Union stipulated,and we find,that allproduction and maintenance employees at the respondent'sNew Yorkplant, excluding auxiliary military guards,officeand clerical em-ployees, technical engineeringand draftingemployees,foremen, andall other supervisory employees with authority to hire, promote, dis-charge, discipline,or otherwise effect changes in the status of em-ployees, or effectively to recommend such action,constitute a unitappropriate for the purposes of collective bargaining,within the mean-ing of Section 9. (b) of the Act.-2.Representation by the Union of a majority in the appropriate unitAs set forth in the stipulation,we find that at all times since on orabout September 25, 1942, the Union has been, and now is, the dulySee N.L. R. B. v. Newport News Shipbuilding & Drydock Co.,308 U. S. 241;N. L. R. B.-v. Link-Belt Company,311 U. S. 584;Westinghouse Electric & Mfg.Co v. N L R. B.,112F. (2d) 657(C. C. A. 2),aff'd 312U.S. 660; andInternational Association of Machinistsv.N. L. R. B,110 F. (2d) 29 (App. D. C.), aff'd 311 U. S. 72. LANE LIFEBOAT & DAVIT CORPORATION483designated representative of a majority of employees in the appro-priate unit and, pursuant to.Section 9 (a) of the Act, has been,-andnow is, the exclusive representative of all the employees in such unitfor purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.With respect to the issue of majority representation by the Union,the Association admittedly had no information concerning the Union'smajority status on September 25, 1942, the date on which the re-spondent refused to bargain with the Union, as found below, butoffered to prove that subsequent thereto there had been a substantiallabor turn-over at the respondent's plant as well as an increase inpersonnel and that the Association now represents a majority of therespondent's employees.While this offer of proof goes beyond thescope of the Association's interest in the proceeding, which is limitedto the issue of domination, we nevertheless have considered it.Wefind that the existence of unremedied unfair labor practices precludedthe employees from exercising a free choice in the selection of a newbargaining agent and contributed to any loss of majority which theUnion may have sustained after September 25, 1942, the date of therefusal to bargain.We, accordingly, find no merit in the Associa-tion's contention.°.3.The refusal to bargainThe respondent admits in the stipulation, and we find, that on orabout September 25, 1942, and at all times thereafter, the respondentrefused, upon request, to bargain collectively with the Union as theexclusive representative of its employees in said appropriate unit withrespect to rates of pay, wages, hours of work, and other conditions ofemployment.We further find that the respondent thereby interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.1V. THE EFFECT OF TILE 'UNFAIR LABOR'Y'RACTICES UPON COMMERCEWe find that the activities of the respondent, set forthin SectionIII, above,occurring in connection with the operations of the re-pondent set forth in Section I, above, have a close,intimate, andsubstantial relation totrade,traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce. 'V. THE REMEDYHaving found that the respondent has engaged in }certain unfairlabor practices, we shall order it to cease and desist therefrom and toSeeFranks Bros. Co v Y L R B,321 U. S.702; andMatter of Karp Metal ProductsCo., Inc.,51 N. L R B 621. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARD-take the affirmative action agreed upon in the stipulation, which wefind will effectuate the policies of the Act.7Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Lane Lifeboat & Davit Employees' Association and United Con-structionWorkers, Division of District 50, United Mine Workers ofAmerica, are labor organizations, within the meaning of Section 2 (5)of the Act.--2.By dominating and interfering with the formation and adminis-tration of Lane Lifeboat & Davit Employees' Association, and contrib-uting financial and other support to it, the respondent-has engaged inand is engaging in unfair labor practices, within the meaning of Sec-tion 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employmentof the 11 employees named above, thereby encouraging membership inLane Lifeboat & Davit Employees' Association and discouragingmembership in United Construction Workers, Division of District50,United Mine Workers of America, the respondent has engaged inand is engaging in unfair labor practices, within the meaning ofSection 8 (3) of the Act.4.All production and maintenance employees at the respondent'sNew York plant, excluding auxiliary military guards, office and cler-ical employees, technical engineering and drafting employees, fore-men, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively to recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.5.United Construction Workers, Division of District 50, UnitedMine Workers of America, was on or about September 25, 1942, andat all times thereafter has been, the exclusive representative of 'allemployees in such unit, within the meaning of Section 9 (a) of theAct.6.By refusing to bargain collectively with United Construction,Workers, Division of District 50, United Mine Workers of America,as the exclusive representative of its employees in said appropriateunit, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (5) of the Act.7 As previously stated,even accepting as true the Association's contention that since thedate of the refusal to bargain the Union has not maintained its majority.status, we find, forthe reasons stated in our Supplemental Findings inMatter of Karp Metal Products Co.,Inc ,51 N. L R B 621, 623-626, that it will effectuate the policies of the Act to requirethe respondent to bargain collectively with the Union. LANE LIFEBOAT & DAVIT CORPORATION4857.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the foregoing findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Lane Lifeboat & Davit Corporation,and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the formation or administra-tion of Lane Lifeboat & Davit Employees' Association, or any otherlabor organization of its employees, and from contributing support toLane Lifeboat & Davit Employees' Association, or-any other labororganization of its employees;(b)Giving effect to any and all contracts, supplements thereto ormodifications thereof, with Lane Lifeboat & Davit Employees' Asso-ciation ;(c)Refusing to bargain collectively with United ConstructionWorkers, Division of District 50, United Mine Workers of America,as the exclusive representative of all its production and maintenanceemployees employed at its plants at Foot of 40th Road, Flushing, LongIsland, New York City, and at 518 Gardner Avenue, Brooklyn, NewYork City, exclusive of auxiliary military guards, office and clericalemployees, technical engineering and drafting employees, foremen,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively to recommend such action;(d)Discouraging membership in United Construction Workers,Division of District 50, United Mine Workers of America, or any otherlabor organization of its employees, by laying off, discharging, refus-ing to reinstate any of its employees, or In any other manner discrimi-nating in regard to their hire or tenure of employment or any term orcondition of their employment;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, to formlabor organizations, to join or assist United Construction Workers,Division of District 50, United Mine Workers of America, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities, for the pur- 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDposes of collective bargaining or other mutual aid or. protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the National Labor Relations Act :(a)Withdraw all recognition from Lane Lifeboat & Davit Em-ployees' Association as the representative of any of its employees forthe purposes of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or other con-ditions of employment, and completely disestablish said Lane Life-boat & Davit Employees' Association as such representative;(b)Upon request, bargain collectively, in good faith, with UnitedConstructionWorkers, Division of District 50, United Mine Workersof America, as the exclusive representative of all its production andmaintenance employees employed at its plants at Foot of 40th Road, .Flushing, Long Island, New York City and at 518 Gardner Avenue,Brooklyn, New York City, exclusive of auxiliary military guards,office and clerical employees, technical engineering and drafting em-ployees, foremen, and all other supervisory employees with authorityto hire, promote,-discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action;(c)Offer to Stephen Meringer and William Munda, upon applica-tion by them within 40 days after their discharge from the armedforces of the United States, immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges;(d)Offer to John Rean, Leonard Saladino, Joseph Pacelli, JosephAmbrosino, Felix Dzikowski, Frederick Spielman, John Gilmartin,Arthur Masonheimer; and. John Helly, immediate and full reinstate-ment to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges;(e)Make whole Stephen Meringer and William Munda for anyloss of earnings they may have suffered by reason of the respondent'sdiscrimination against them, by -immediate payment to them of asum of money equal to the amounts they would normally have earnedas wages during the periods (1) between the date of their dischargeby the respondent and the date of their induction into the militaryservice, and (2) between the date 5 days after their timely application(as provided in paragraph 2 (c) above) and the date of offer of rein-statement, less their net earnings during each of those periods;(f)Make whole John Rean, Leonard Saladino, Joseph Pacelli,Joseph Ambrosino, Felix Dzikowski, Frederick Spielman, John Gil-martin, Arthur Masonheimer, and John Helly for any loss of earn-ings they may have suffered by reason of the respondent's discrimina-tion against them, by payment to each of them of a sum of moneyequal to the amount of which normally would have earned as wages LANE LIFEBOAT & DAVIT CORPORATION487from the date of the respondent's discrimination against him to thedate of the offer of reinstatement, less his net earnings during suchperiod ;(g)Post immediately in conspicuous places throughout its plants atFoot of 40th Road, Flushing, Long Island, New York City, and 518Gardner Avenue, Brooklyn, New York City, for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees stating (1) that the respondent will not engage in theconduct from which it is ordered t4 -cease and desist in paragraphs1 (a), (b), (c), (d), and (e) of this Order; (2) that the respondent willtake the affirmative action set out in paragraphs 2 (a), (b), (c), (d),(e), and (f) ; and (3) that the respondent's employees are free tobecome or remain members of United Construction Workers, Divisionof District 50, United Mine Workers of America, and that the respond-ent will not discriminate against any employee because of membershipin or activity on behalf of that organization;(h)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.